EXHIBIT 3
4/20/2020                              FBI seizes computer, cell phone from home of Denver businessman Brian Watson




                      BUSINESS • News

                      FBI seizes computer, cell
                      phone from home of Denver
                      businessman
                      Brian Watson ran for state treasurer on the Republican
                      ticket in 2018


                      By SHELLY BRADBURY | sbradbury@denverpost.com | The Denver Post
                      PUBLISHED: April 7, 2020 at 5:34 p.m. | UPDATED: April 8, 2020 at 9:09 a.m.




                           10
                      The FBI served a search warrant at the home of a prominent Denver
                      businessman last week as part of a grand jury investigation.




https://www.denverpost.com/2020/04/07/fbi-search-warrant-denver-businessman-brian-watson/                             1/5
4/20/2020                              FBI seizes computer, cell phone from home of Denver businessman Brian Watson




                                                                                            Joe Amon, The Denver Post
                      Brian Watson, then a Republican candidate for Colorado Treasurer, delivers his
                      concession speech on Nov. 6, 2018 in Lone Tree.

                      Several agents seized a computer and a cell phone from the home of Brian
                      Watson, the founder of Northstar Commercial Partners and a former
                      Republican candidate for state treasurer who has faced criticism in the
                      past for his business dealings.

                      “We don’t know what the FBI is looking into,” said Stan Garnett, Watson’s
                      attorney. “But he vigorously denies that he did anything wrong. The FBI
                      visit was a surprise.”

                      Watson declined to comment Tuesday and directed questions to Garnett,
                      who said that a “handful” of FBI agents visited Watson’s home for about an
                      hour Thursday.

                      Garnett declined to discuss what was detailed in the search warrant and
                      said business at Northstar Commercial Partners was going on as normally
                      as possible during the global novel coronavirus pandemic.

                      In an April 2 email obtained by the Denver Post Tuesday, Watson wrote to
                      family members and business partners that the FBI agents told him the
                      investigation was about fraud and misappropriation of funds and was
                      connected to the company’s work with Amazon data centers.

                      “Needless to state, I was scared, shocked, and devastated,” he wrote in the
                      emotional and lengthy email, in which he repeatedly declared that he was
                      innocent of wrongdoing.




https://www.denverpost.com/2020/04/07/fbi-search-warrant-denver-businessman-brian-watson/                               2/5
4/20/2020                              FBI seizes computer, cell phone from home of Denver businessman Brian Watson

                      Watson speculated in the email that the FBI could be investigating a
                      “referral agreement” in which Watson paid a friend $4,000 a month to
                      research large companies that have real estate needs and introduce Watson
                      to those companies. The friend, paid as an independent contractor,
                      introduced Watson to Amazon, according to the email, which said some
                      funds from the deal were funneled back to the referrer.

                      Watson wrote that the FBI could also be looking into a 2019 deal made by
                      two Northstar employees — since red — who Watson wrote “placed a
                      parcel of land in Virginia under contract for $96 million and ipped a few
                      weeks later for $116 million, making approximately $20 million behind my
                      back.”




                                              Get the latest alerts
                                  From The Denver Post sent directly to your inbox.

                          Breaking Business News
                                   alerts
                           Enter your email to subscribe


                                                              SIGN UP

                                                 Get more newsletters and alerts.


                      In the email, he said he red the employees when he learned about the
                      deal and took legal action against them.

                      Watson called the FBI investigation a “witch hunt” and wrote in the email
                      that he suspected a disgruntled former employee or associate may have
                      reported Northstar to the federal agency.

                      Garnett declined to comment on the email.

                      Watson, who narrowly lost a bid for election as the state’s treasurer in 2018,
                      has previously been accused of bad business dealings, like failing to pay
                      vendors, and has faced several lawsuits, one as recently as November.

                      Garnett on Tuesday defended Watson’s work.



https://www.denverpost.com/2020/04/07/fbi-search-warrant-denver-businessman-brian-watson/                             3/5
4/20/2020                              FBI seizes computer, cell phone from home of Denver businessman Brian Watson

                      “People make allegations here and there and sometimes lawsuits get led,
                      but there has never been anything like this in the past,” Garnett said of the
                      visit from the FBI. “Brian has worked very hard to operate a high level of
                      ethics and integrity and believes he has done that.”

                      The FBI did not immediately return a request for comment Tuesday.



                       Popular in the Community




                         AdChoices                                Sponsored




                              Join the conversation!
                                  Login with your Denver Post subscription to post or view
                                                       comments.

                                                Already a subscriber? Login here.


                                                     Get started for 99¢/month




https://www.denverpost.com/2020/04/07/fbi-search-warrant-denver-businessman-brian-watson/                             4/5
4/20/2020                              FBI seizes computer, cell phone from home of Denver businessman Brian Watson

                      Policies
                      Report an Error
                      Contact Us
                      Submit a News Tip




                      TAGS:        COMMERCIAL REAL ESTATE,                    FBI

                         Shelly Bradbury | Breaking News Reporter
                       Shelly Bradbury is a breaking news reporter who joined The Denver
                       Post in November 2019. She previously worked as a crime reporter at
                       the Pittsburgh Post-Gazette in Pennsylvania and the Chattanooga
                       Times Free Press in Tennessee. She's been a reporter since 2012,
                       focused on criminal justice, breaking news and enterprise. In
                       Pittsburgh, she helped the newspaper earn the 2019 Pulitzer Prize for
                       breaking news a er a mass shooting at a local synagogue.

                                                                                  sbradbury@denverpost.com

                                                                Follow Shelly Bradbury @shellybradbury

                                                                                      SPONSORED CONTENT

                                                                                     Twins Born With 1
                                                                                     Body, 2 Faces & 2
                                                                                     Brains Make
                                                                                     Startling Decision
                                                                                     
                                                                                     By Upbeat News



                                                                     Abby and Brittany
                      Hensel are adult conjoined twins who live the normal life of 20-
                      something Americans. But how easy is it?




     10




https://www.denverpost.com/2020/04/07/fbi-search-warrant-denver-businessman-brian-watson/                             5/5
